        Case 2:20-cv-00815-JDP Document 21 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRAULIO ULISES REYES,                               Case No. 2:20-cv-00815-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR A SECOND EXTENSION OF TIME
13             v.
                                                          ECF No. 20
14    GISELLE MATTESON, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for second extension of time to file an amended complaint.

18   Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 20, is granted;

20            2. Plaintiff is granted sixty days from the date of this order in which to file a second

21   amended complaint; and

22            3. Plaintiff is admonished that the court is not inclined to grant any further extensions of

23   time absent a showing of extraordinary cause.

24
     IT IS SO ORDERED.
25

26
     Dated:         February 17, 2021
27                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 2:20-cv-00815-JDP Document 21 Filed 02/18/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
